EXHIBIT 10.33


 


APPROVED BY THE COMPENSATION COMMITTEE 1/29/04

 

EXECUTIVE MANAGEMENT

 

SHORT TERM INCENTIVE PLAN for 2004

 

1.                                      CUSTOMER CENTRIC FOCUS (30 Points)

 

A.                                   15 points for originating $1.4 billion of
transactions during the year including booked commitments for loans, leases,
placements, and deals closed by referral sources, plus one additional point up
to a maximum of 5 points for each $5 million of portfolio loan growth in excess
of the budget.

 

B.                                     10 points for “best efforts” evaluation;
and for originating and arranging low-income transactions of $230 million during
the year, plus one point up to a maximum of 5 points for each $5 million in
excess of the goal.

 

C.                                     5 points for finalizing external customer
satisfaction surveys, implementing customer satisfaction benchmarks for each
customer segment, implementing internal satisfaction surveys, and increasing
usage of the cross-sell referral database.

 

2.                                      RISK MANGEMENT (25 Points)

 

A.                                   10 points for achieving the Board approved
asset and liability management objectives by operating in the “green range” for
a minimum of 90% of the measurements during the year and crossing into the “red
range” not more than once during the year.

 

B.                                     5 points for the average percentage of
non-performing assets (non-accruing and OREO) of 1.5% or less of total loans and
LC’s plus an additional 5 points if the ratio is 1% or less with a reduction of
5 points if net charge offs exceed .5%.

 

C.                                     5 points for the average percentage of
classified assets (substandard and doubtful) of 35% or less of risk capital (as
defined by the OTS.)

 

D.                                    5 points for satisfactory evaluations from
Loan Review, auditors, FCA, and OTS.

 

3.                                      FINANCIAL (30 Points)

 

A.            20 points for meeting pretax net income budget.

 

B.            5 points for the capital ratio averaging 14% or better during the
year.

 

C.            5 points for an efficiency ratio of 57% or less (excluding mission
related corporate development, NCBDC contribution, strategic plan related
implementation expenses, and new markets and products related R&D).

 

--------------------------------------------------------------------------------


 

4.                                      LEADERSHIP (15 Points)

 

A.                                   5 points for developing a viable Mission
Banking business strategy.

 

B.                                     5 points for meeting objectives in the
strategic plan for employee retention, diversity, internal promotions, and
Organizational Development.

 

C.                                     5 points for achieving strategic
objectives to address political and reputation risk.

 


AWARD LEVELS

 

 

 

Incentive Award as a Percentage
of Year End 2004 Base Salary

 

 

 

Points

 

 

 

Executive Council

 

CEO

 

 

 

 

 

 

 

 

 

50 - 64.9

 

Up to

 

15%

 

20%

 

65 - 79.9

 

Up to

 

25%

 

30%

 

80 - 89.9

 

Up to

 

30%

 

40%

 

90 and over

 

Up to

 

35%

 

45%

 

 

In addition, an “Add-on” award may be earned by exceeding the pretax net income
budget goal.  The maximum additional award is 5% of salary for the CEO and 7.5%
of salary for the Executive Council.  For each 1% that pretax net income exceeds
goal, 1% of salary is added to the award earned for achievement of the other
goals, up to a maximum total award of 50% of salary for the CEO and 42.5% of
salary for the Executive Council.

 

The CEO determines incentive awards for each Executive Council participant based
upon the results of this plan and the achievement of individual performance
objectives.  The Compensation Committee determines the award for the CEO.

 

PARTICIPANTS

 

Brookner, Connealy, Hackman, Harris, Hiltz, Kho, Luzik, Reed, Schofield,
Simonette, and Snyder

 

2

--------------------------------------------------------------------------------